DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment and Arguments
Applicant’s amendments to independent Claims 1 and 7 and Applicant’s corresponding arguments, in the Amendment filed March 3, 2021, have been considered by the Examiner, but are not persuasive.
Applicant argues, “Batur et al. removes potential boundaries of a parking line, instead of determining whether or not to exclude a delimiting line candidate.  For example, the process of Batur et al. would eliminate line 324A (Fig. 3D), which clearly is not a line candidate as it is not even a line.”  See Amendment, page 9.  Applicant additionally argues, “Batur et al. makes its determination (to keep or remove a potential boundary of a parking line) based on the above-described score, which is based on voting by individual pixels, not ‘by comparing edge strengths of the plurality of delimiting line candidates to each other’ as in Applicant’s claims 1 and 7.”  See Amendment, page 9.
The Examiner disagrees.  Applicant’s argument that Batur’s line 324A is not a line is unpersuasive.  It appears that Applicant is arguing that line 324A is not an actual line of some sort in real life and, thus, the image cannot contain a representation of a line that does not exist.  However, Batur does not discuss such a feature and Applicant has not submitted any evidence to prove that this is the case in Batur.  Further, Batur’s image gradients calculation extracts even the faintest of lines in the image so that even lines with faded paint can be detected.  See paragraph [0032].  Batur even extracts lines that correspond to imperfections.  See paragraph [0033].  Thus, contrary to Applicant’s assertion Batur’s line 324A is indeed a delimiting line candidate. 
Additionally, Applicant’s argument that Batur does not eliminate lines by comparing edge strengths is also unpersuasive.  The goal of Batur’s invention is to distinguish between the actual boundaries of the parking lines (312 – figure 3C) and all of the lines detected based on the image gradients (324A-324F – figure 3C).  See paragraph [0034].  To do this, Batur discloses an exclusion determination unit (110 – figure 1) that determines whether or not to exclude a line of the detected lines as being a potential parking lines by comparing edge strengths of the lines (see paragraphs [0036], [0041], and [0042]).  Specifically, of lines detected, only those lines with strong edges are allowed to be ranked (i.e., voted on).  See paragraph [0036].  Batur ranks lines by their respective edge strengths.  For example, in paragraph [0040], Batur discloses that parking lines are identified based on the voting and that the strongest detected lines correspond to parking lines.  Subsequently, in paragraph paragraphs [0041] and [0042], Batur excludes parking lines that have the lowest vote counts.  Hence, Batur performs a ranking process to identify parking lines from potential parking lines based on how strong each potential parking line is with respect to all the potential parking lines.  Batur discloses strength as corresponding to 
Therefore, for all of the foregoing reasons, the Examiner has maintained the rejections over Batur.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
As for Claims 9, 10, 12, and 13, each of these claims recite, “wherein the edge strength of the delimiting line candidates is equal to a difference between a luminance of the delimiting line candidate and a luminance of a road surface adjacent to the delimiting line candidate.”  However, one with ordinary skill in the art would not find that the disclosure reasonably conveys support for such a feature
The disclosure indicates that differences in luminance between a painted line and a road surface can result in lines with different edge strengths (see page 4, lines 21-28), but the disclosure does not indicate that the edge strength is calculated based on that luminance difference.  Instead, on page 7, lines 10-16, the disclosure discloses that the edge strength is calculated based on a Sobel filter.  
Therefore, Claims 9, 10, 12, and 13 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
As for Claims 8 and 11, these are new claims and recite therein, “each of the delimiting line candidates detected by the delimitating line detection unit.”  However, there is insufficient antecedent basis for this limitation in either these claims or their respective independent Claims 1 and 7 to such a degree that one with ordinary skill in the art would find these claims unclear.
Independent Claims 1 and 7 require the detection of a single delimiting line candidate and also require something that may happen if a condition is met (e.g., in a case where a plurality of the delimiting line candidates is detected), but neither Claims 1 and 7 nor Claims 8 and 11 actually require the detection of a plurality of delimiting line candidates.  As a result, one with 
Therefore, Claims 8 and 11 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
To overcome the rejections, the Examiner recommends eliminating the condition in independent Claims 1 and 7 and simply reciting that the actual detection of a plurality of delimiting line candidates.  Claims 1, 7, 8, and 11 have been interpreted in accordance with the Examiner’s recommendation.
As for Claims 9 and 12, these claims respectively depend from Claims 8 and 11 and, as a result, these claims incorporate all of the limitations of Claims 8 and 11.
Thus, at least on this basis, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
However, one with ordinary skill in the art would also find these claims are unclear because they recite, “the edge strength of the delimiting line candidates.”  One with ordinary skill in the art would find this limitation ambiguous because “the edge strength” could refer to the collective edge strength of all of the delimiting line candidates or the edge strength of each individual delimiting line candidate. 
Therefore, for all of the foregoing reasons, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has treated interpreted the limitation as if edge strength refers to the edge strength of each individual delimiting line candidate.
As for Claims 10 and 13, one with ordinary skill in the art would find these claims are unclear because they recite, “the edge strength of the delimiting line candidates.”  One with ordinary skill in the art would find this limitation ambiguous because “the edge strength” could refer to the collective edge strength of all of the delimiting line candidates or the edge strength of each individual delimiting line candidate. 
Therefore, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has treated interpreted the limitation as if edge strength refers to the edge strength of each individual delimiting line candidate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batur et al. (US 2018/0095474 A1; herein “Batur”).
The Examiner recognizes that Claim 7, which is a method claim, essentially mirrors Claim 1, which is an apparatus claim.  For consistency and brevity, Claims 1 and 7 have been rejected together.
For Claims 1 and 7, Batur discloses, as shown in figures 1-3E, an image processing device (100 – figure 1)) comprising: 

the delimiting line detection unit (110 – figure 1) configured to detect a delimiting line candidate (324A-324F – figure 3C) based on image data obtained by capturing a surrounding of a vehicle (see FOV 308 – figure 3A), the delimiting line candidate being a candidate of a delimiting line that delimits a parking space (see figure 3A and paragraph [0041], where “potential parking lines” are discussed); and 
the exclusion determination unit (110 – figure 1) configured to determine whether or not to exclude the delimiting line candidate detected by the delimiting line detection unit (110) from being the candidate of the delimiting line (again, see figure 3A and paragraph [0041], where “potential parking lines” are eliminated based on edge strength; also, paragraph [0042]), 
wherein, in a case where a plurality of the delimiting line candidates is detected within a predetermined range in the image data (see paragraph [0028], where parking lines are detected that are within the FOV of the camera; also, paragraph [0031], a sub-window of the FOV can be utilized to detecting parking lines), the exclusion determination unit (110) determines whether or not to exclude the delimiting line candidate from being the candidate of the delimiting line by comparing edge strengths of the plurality of delimiting line candidates to each other (paragraph [0036] states that lines with strong edges can be voted on and, as discussed above, paragraphs [0041] and [0042], discussed that the lines that can be voted on can be eliminated from contention).
As discussed above, Batur’s image gradients calculation extracts even the faintest of lines in the image so that even lines with faded paint can be detected.  See paragraph [0032].  Batur i.e., voted on).  See paragraph [0036].  Batur ranks lines by their respective edge strengths.  For example, in paragraph [0040], Batur discloses that parking lines are identified based on the voting and that the strongest detected lines correspond to parking lines.  Subsequently, in paragraph paragraphs [0041] and [0042], Batur excludes parking lines that have the lowest vote counts.  Hence, Batur performs a ranking process to identify parking lines from potential parking lines based on how strong each potential parking line is with respect to all the potential parking lines.  Batur discloses strength as corresponding to the edge strength.  See paragraph [0036] and [0040].  Thus, Batur discloses eliminating a delimiting line candidate by comparing edge strengths.
As for Claim 2, Batur discloses, as shown in figures 1-3E, wherein, in a case where a  difference between the edge strengths of the plurality of delimiting line candidates is equal to or greater than a predetermined value (see paragraph [0036], where only edges above a certain threshold are considered strong edges), the exclusion determination unit (110) excludes the delimiting line candidate having a weaker edge strength among the plurality of delimiting line candidates, from being the candidate of the delimiting line (paragraph [0036] states that lines with strong edges can be voted on and, as discussed above, paragraphs [0041] and [0042], 
As for Claims 3 and 4, Batur discloses, as shown in figures 1-3E, wherein the exclusion determination unit (110) is configured to determine whether or not to exclude the delimiting line candidate from being the candidate of the delimiting line, based on a relative positional relationship of the plurality of delimiting line candidates (see paragraph [0042] where potential parking lines can be eliminated from contention based on their distances from each other).
As for Claims 5 and 6, Batur discloses, as shown in figures 1-3E, wherein, in a case where the plurality of delimiting line candidates is arranged substantially in parallel with each other, the exclusion determination unit (110) determines whether or not to exclude the delimiting line candidates from being the candidate of the delimiting line (see paragraph [0035] where potential parking lines can be eliminated from contention based on whether they are perpendicular to the vehicle and parallel to each other).
As for Claims 8 and 11, Batur discloses, as shown in figures 1-3E, wherein each of the delimiting line candidates (324A-324F) detected by the delimiting line detection unit (110) is an edge line formed by connecting adjacent edge points (e.g., image gradients), each of the adjacent edge points having a pixel with an edge strength that exceeds a predetermined value (see paragraphs [0032] and [0036]).
As for Claims 9, 10, 12, and 13, Batur discloses, as shown in figures 1-3E, wherein the edge strength of the delimiting line candidates (324A-324F) is equal to a difference between a luminance of the delimiting line candidate and a luminance of a road surface adjacent to the delimiting line candidate (see paragraph [0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
April 6, 2021